Citation Nr: 1242787	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for hypertension (HTN) as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a deviated nasal septum.  

5.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic head injury, to include chronic headaches, vertigo, and scarring on the head.  

7.  Entitlement to an initial (compensable) rating for bilateral hearing loss.  

8.  Entitlement to a total disability evaluation for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, service connection was established for numerous disorders to include PTSD, rated as 50 percent disabling; residuals of traumatic brain injury, with chronic headaches, vertigo, and head scarring, rated as 10 percent disabling; residuals of a right ankle fracture, rated as 0 percent disabling; and for bilateral hearing loss, rated as 0 percent disabling.  Service connection was denied for a back condition, residuals of cracked ribs, tinnitus, bronchitis, emphysema, pneumonia, and lung problems, HTN as secondary to PTSD, and for a deviated septum.  Entitlement to a TDIU was also denied.  

In correspondence dated in February 2010, the Veteran submitted a timely notice of disagreement (NOD) with only the claims as listed on the title page of this decision.  The appeal as to those claims continues.  

The Veteran was scheduled for a Travel Board hearing in June 2012; however, he failed to appear.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  

The issue of entitlement to service connection for a deviated nasal septum is addressed in the REMAND portion of the decision below.  Also addressed in the REMAND portion are the issues of entitlement to an initial rating in excess of 50 percent for PTSD; entitlement to an initial rating in excess of 10 percent for traumatic brain injury; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a TDIU.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current tinnitus is related to his active duty service.  

2.  The Veteran's HTN was first diagnosed many years after his active duty and is not causally or etiologically related to such service or to his service-connected PTSD.  

3.  The Veteran did not experience chronic symptoms of a lumbar spine disability during service or continuous symptoms of a low back disability since separation from service.  

4.  The Veteran does not have a currently diagnosed disability of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  HTN was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

3.  A chronic low back disorder was not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Initially, as to the claim for service connection for tinnitus, in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

As to the additional claims of entitlement to service connection, it is noted that a May 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2009 letter mentioned above.  

Moreover, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as HTN to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Review of the Veteran's service personnel records (SPRs) reflects that his military occupational specialty was as a rifleman, and that he served in combat in the Republic of Vietnam.  It is his assertion that his tinnitus is the result of inservice acoustic trauma.  He points out that service connection has been established for his bilateral hearing loss.  It is also claimed that he injured his back during service when he fell over 8 feet into a bunker.  He argues that his HTN is secondary to service-connected PTSD.  

The STRs are negative for report of, treatment for, or diagnosis of tinnitus, a back disorder, or HTN.  These records do verify that the Veteran was treated in September 1969 after being beat over the head with a lead pipe.  He was unconscious for 14 hours and hospitalized for 10 days.  He was placed on profile for facial lacerations and complaints of headaches and pressure in the temporal area.  Post concussion syndrome was diagnosed.  (The Veteran is service-connected for this condition and its residuals.)  

Post service private records show well-controlled HTN as early as 2000.  These records show that in 2002 the Veteran complained of a numb area in the left thigh that had been present for a couple of weeks.  On exam of the back, there was no palpable deformity or crepitus, no tenderness over the spinous processes.  On motor exam, he had a negative straight leg raise, bilaterally, and intact motor function in the lower extremities.  The impression included dysesthesias on the left lower extremity which might be related to "some sort" of disorder of the lumbar spine.  It was recommended that the Veteran get a lumbar spine X-ray but he declined.  He said that he would rather wait and see if the condition improved.  In June 2008, he specifically denied any back pain.  In 2009, he was noted to have a herniated disc in the cervical spine but no lumbar spine disorder was complained of or reported.  

At the time of VA audiometric examination in July 2009, the Veteran reported constant tinnitus.  Following audiometric evaluation, bilateral sensorineural hearing loss and bilateral tinnitus were diagnosed.  As noted earlier, service connection was granted for bilateral hearing loss but denied for tinnitus in a November 2009 rating action.  The denial of service connection for tinnitus was based, at least in part, on the examiner's September 2009 addendum opinion that tinnitus was less likely as not related to any inservice event.  It was noted that the STRs were negative for report of this condition.  Additional VA examinations in 2009, to include orthopedic and general medical examinations, did not result in diagnosis of a low back disorder.  As for HTN, it was noted that this disorder was first diagnosed in 1991 and that the condition was well-controlled with medication.  The examiner opined that this condition was not related to service-connected PTSD.  In making this determination, the examiner pointed to several medical treatise articles that did not find such a relationship.  It was further pointed out that medical treatise evidence showed that 95 percent of cases of HTN were primary in nature with secondary causes of HTN being uncommon.  

Analysis

Tinnitus

As the Veteran's DD-214 shows that his military occupational specialty was as a rifleman, the Veteran's statements regarding in-service exposure to acoustic trauma are competent and credible.  As a result, the Board finds that the Veteran has established an in-service injury for the purpose of service connection.  

With regard to a current disability, a July 2009 VA audiometric examination report shows a diagnosis of bilateral sensorineural hearing loss and bilateral tinnitus.  As already noted, service connection has been established for bilateral hearing loss but service connection for tinnitus was denied.  Moreover, the VA examiner opined that tinnitus was less likely as not related to any incident of active service.  

The Veteran asserts that he first experienced hearing problems during military service and that these symptoms have persisted from the time of the in-service acoustic trauma until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Moreover, the fact that the Veteran has sensorineural bilateral hearing loss adds to the credibility of the Veteran's contentions because "associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In this respect, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  However, the Board finds it significant that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id. at 85, Inner Ear.  Here, service connection for noise-induced bilateral hearing loss has been granted as due to military service.  

Moreover, the Board finds that the Veteran has provided credible and competent written testimony as to symptoms of tinnitus in service and continuity of symptoms since his separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the evidence of record is more convincing that the VA 2009 opinion in that there is evidence of inservice acoustic trauma and that service connection is already in effect for bilateral hearing loss based on this fact.  While the opinion is based on a review of the veteran's complete medical records and examination of the Veteran, there is no mention as to why bilateral hearing loss is of service origin when tinnitus is not.  And, as noted above, hearing loss and tinnitus are usually both present.  Thus, the opinion did not take into account the medical evidence in favor and against the Veteran's claim.  In the Board's judgment, the evidence of record makes for a more convincing rationale regarding the Veteran's tinnitus.  

In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Accordingly, service connection for tinnitus is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A Low Back Disorder

Regarding the Veteran's claim for a back disorder due to an inservice injury, the Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of such a condition.  In fact, while it was thought that he had dysethesia of the left lower extremity which might be related to a lumbar spine disorder in 2002, no such disorder was diagnosed at that time, and no such disorder has been complained of or diagnosed since.  In fact, the Veteran specifically denied any back problems in 2008.  Thus, the records are negative for diagnosis of a chronic low back disorder.  

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current a low back disability, the claim must be denied.  

Even if the Veteran did have a chronic low back disorder, there is still no competent medical evidence which causally relates these findings to service, to include as due to an inservice injury.  No back problems were noted during active service, and the record reflects that the veteran first complained of such many years after his discharge from service.  Inasmuch as the evidence on file does not tend to show that the Veteran has a current low back disorder which may be associated with service, the Board must conclude that no additional development, to include additional medical examination or medical opinion, is reasonable based upon the facts of this case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disorder, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).  

HTN

Based on a review of the evidence, the Board finds that service connection for HTN, to include as secondary to service-connected PTSD, is not warranted.  Although the Veteran has been diagnosed post-service with HTN, the Board cannot conclude that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his vascular system occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease.  Rather, the Veteran contends that his service-connected PTSD caused his HTN.  

The STRs do not show that HTN, diagnosed post-service, had its onset in service.  In this regard, his STRs, to include his separation exam report, are negative for such.  There is a report at the time of VA examination in 2009 that this condition was diagnosed in 1991 and that the condition is well-controlled with medication.  Thus, the Board finds that the onset of HTN did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing HTN, until approximately 20 years after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of high blood pressure complaints, symptoms, or findings until over two decades between the period of active service and claim is itself evidence which tends to show that HTN did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of HTN associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiological relationship to the Veteran's service.  Without evidence of an in-service event, injury, or disease to the Veteran's vascular system, or competent evidence of an association between a diagnosis of a HTN and the Veteran's active duty, service connection for HTN on a direct basis is not warranted.  

In reaching this decision, the Board that there is also no evidence that the Veteran's HTN was manifested to a degree of 10 percent or more within one year of his discharge from service.  Thus, service connection for HTN on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  

Turning to the issue of service connection on a secondary basis, the Board notes the July 2009 VA examiner opined that HTN was not related to PTSD.  The examiner's opinion is uncontradicted and supported by a well-reasoned rationale.  As noted above, he based his opinion on review of several medical studies and a medical manual.  Although the examiner did not provide any opinion as to whether the Veteran's HTN was aggravated by his service-connected PTSD, the evidence of record does not show any increase in the Veteran's blood pressure readings after his initial diagnosis of PTSD as his HTN has always been described as well-controlled with medication.  In sum, there is no medical evidence of record that suggests that the Veteran's HTN is in any way proximately due to, or the result of, his service-connected PTSD.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has HTN associated with his service-connected PTSD.  With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, supra.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and post-service treatment records (indicating a disorder that began years after service).  The Board cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2009, over 30 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.  

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012).  Here, there is no evidence that the Veteran's HTN was incurred or aggravated during active service or that it is related to service or to his service-connected PTSD.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for HTN.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for HTN, on a direct and secondary basis, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  



ORDER

Service connection for tinnitus is granted.  

Service connection for a low back disorder is denied.  

Service connection for HTN is denied.  


REMAND

It is claimed by the Veteran that service connection is warranted for a deviated nasal septum in that this condition was incurred when he was beaten during service in 1969.  A review of the STRs confirms the inservice beating as detailed earlier, but there is no report of a deviated nasal septum until many years after service.  Current VA examinations reveal very significant nasal septum deviation to the left side.  However, it is noted that the VA examiner did not have the claims file for review and did not specifically address whether the current deviated nasal septum could be related to the inservice beating which included injury to the face.  Additional examination is necessary to specifically address this medical question.  

Moreover, the Veteran asserts that his service-connected conditions (PTSD, residuals of traumatic brain injury, and bilateral hearing loss) have increased in severity since the last VA examination, which was conducted in 2009.  Therefore, the Board finds that further examination is necessary prior to a final adjudication of these claims.  

A private physician reported in June 2009 that the Veteran was under her care, and that he was totally incapacitated.  No rationale was provided to support this statement, nor is it clear what disorders have reportedly totally incapacitated the Veteran.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the conditions that are the subject of this remand, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his traumatic brain injury, to include chronic headaches, vertigo, and facial scars.  The examiner is also requested to address the etiology of currently diagnosed left deviated nasal septum.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of all traumatic brain injury residuals.  The examiner is also requested to opine as to what symptoms are attributable to the Veteran's traumatic brain injury, and what are associated with another disability.  

Following a review of the relevant medical records in the claims file, to include the Veteran's medical history, the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the diagnosed left deviated nasal septum is causally related to any incident of service or whether it is at least as likely as not that it was caused or aggravated (worsening of underlying condition versus temporary flare-up of symptoms) by his service connected traumatic brain injury.  

If the requested medical opinions cannot be provided without resorting to pure speculation, it should be so noted.  The examiner is also asked to provide a rationale for any opinion expressed, preferably with citation to the clinical record.  

3.  The RO then should schedule the Veteran for a VA examination in order to determine the current severity of his service-connected PTSD.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.  

The examiner also should render an opinion as to whether the service-connected PTSD currently precludes the Veteran from obtaining and maintaining substantially gainful employment consistent with this work and educational background.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  

4.  The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must comment regarding any functional limitations flowing from the Veteran's service-connected hearing loss disability.  

5.  After completing any additional development deemed necessary, the RO should readjudicate the claim for service connection for a deviated nasal septum, and readjudicate the claim for an initial rating in excess of 50 percent for PTSD, the claim for an initial rating in excess of 10 percent for residuals of traumatic brain injury; and the claim for an initial (compensable) rating for bilateral hearing loss.  The RO should also readjudicate the claim for a TDIU.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should be allowed for response.

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


